DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, 3GPP TR 38.912 (hereinafter “3GPP”)) does not disclose, with respect to claim 1, the UE determining the channel estimation complexity differently based on whether each of the at least one CORESET is configured with a wideband (WB) reference signal (RS) as claimed.  Rather, 3GPP teaches determining skipping some blind decoding (section 8.2.1.2.3).  The same reasoning applies to claims 7, 13 and 14 mutatis mutandis.  Accordingly, claims 1-3, 5-9 and 11-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLEMENCE S HAN/Primary Examiner, Art Unit 2414